          Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
J.T., Individually and On Behalf Of D.T.;
K.M., Individually and On Behalf Of M.M. and S.M.;
J.J., Individually and On Behalf Of Z.J.;
C.N., Individually and On Behalf Of V.N.; and,
All Others Similarly Situated,

                                   Plaintiffs,                                         20 – CV - 5878 (CM)


                   -   against –


BILL de BLASIO, in his official capacity as
the Mayor of New York City; RICHARD CARRANZA,
in his official capacity as the Chancellor of New York City
Department of Education; the NEW YORK CITY
DEPARTMENT OF EDUCATION; the SCHOOL
DISTRICTS IN THE UNITED STATES; and
STATE DEPARTMENTS OF EDUCATION IN THE
UNITED STATES,

                                   Defendants.
---------------------------------------------------------------------x


                          CIVIL RICO CASE STATEMENT SUPPLEMENT
                                            18 U.S.C. §§ 1961-1968




                                                                         Peter G. Albert, Esq.
                                                                         Brain Injury Rights Group, Ltd.
                                                                         Attorneys for Plaintiffs
                                                                         300 East 95th Street – Suite 130
                                                                         New York, New York 10128
                                                                         (646) 850-5035




                                                          1
         Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 2 of 24




                     CIVIL RICO CASE STATEMENT SUPPLEMENT


         Pursuant to this Court’s civil RICO Case Standing Order and 18 U.S.C. §§1961-1968,

and the Order of Chief Judge McMahon, dated October 19, 2020 (ECF #183), Plaintiffs provide

the following supplemental information in support of their RICO claims, based on the previously

filed Complaint (ECF #1), the Memorandum of Law in Support of the Order to Show Cause (ECF

#90) and the original RICO Case Statement (ECF #121), collectively “Plaintiffs Previous

Submissions”. While this supplement provides greater detail in relationship to the Defendants,

Mayor de Blasio, Chancellor Carranza, New York City Department of Education and New York

State Education Department (“NYC Defendants”), Plaintiffs also show how these specifics are

transferrable to the remaining Defendants outlined in the Complaint. Upon the ability to subpoena

documents and testimony of these Defendants and the benefit of additional discovery, the Plaintiffs

reserve the right to amend the RICO Case Statement and/or modify the assertions stated herein.

         The only defense that Defendants de Blasio, Chancellor Carranza and NYC DOE, raise

in their Reply Memorandum of Law (ECF #157) to challenge the Plaintiffs RICO fraud allegations

is the RICO Case Statement fails to meet the Ashcroft pleading standard nor the pleading standard

of Rule 9(b), specifically, “a party must state with particularity the circumstances constituting

fraud or mistake.” Notably, what the Defendants have NOT done is deny the allege fraud occurred

or presented any declaration or documentation to contradict the Plaintiffs’ allegations. While the

Plaintiffs’ position is the Plaintiffs’ Previous Submissions meet the requirements of the pleading

standards, this supplemental document will not only enhance their pleading arguments, it will

answer why the NYC Defendants have not denied the fraud. This supplemental document will

also provide guidance on how this impacts the additional Defendants in this matter.




                                                 2
         Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 3 of 24




                                             INTRODUCTION

          As previously described in the Plaintiffs’ Previous Submissions, the Individuals with

Disabilities Education Act, 20 U.S.C. §1400 (“IDEA”) 1 , the regulations of the United States

Department of Education, which were promulgated pursuant to authority granted by the statute (34

C.F.R. Part 300), guarantees students with disabilities a free appropriate public education

(“FAPE”). The term FAPE2 refers to special education and related services that are designed to

meet a child’s unique needs and that will prepare the child for further education, employment, and

independent living. The Plaintiffs’ Previous Submissions go into detail on the statutory framework

and subsequent case law which will not be repeated in this supplemental document.

                                              RICO DETAILS

1.      State whether the alleged unlawful conduct is in violation of 18 U.S.C. §§1962(a), (b), (c),

        and/or (d).

        The Defendants and specifically, the NYC Defendants, violated 18 U.S.C. §§ 1962(a), (c),

        and (d).

2.      List each defendant and state the alleged misconduct and basis of liability of each

        defendant.

        The NYC Defendants receive federal funding from the U.S. Department of Education and

U.S. Department of Health and Human Services, through Centers for Medicare and Medicaid, as

well as funding from the New York State government in order to educate and support children

who qualify for special education services based on the IDEA. In order to receive this funding


 1
   https://sites.ed.gov/idea/
 2
   IDEA Section 602 (9) The term `free appropriate public education' means special education and related services
 that--
 (A) have been provided at public expense, under public supervision and direction, and without charge;
 (B) meet the standards of the State educational agency;
 (C) include an appropriate preschool, elementary school, or secondary school education in the State involved; and
 (D) are provided in conformity with the individualized education program required under section 614(d).

                                                        3
           Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 4 of 24




there are specific legal requirements which have been detailed in previous submissions by

Plaintiffs. Similarly, the other Defendants also receive federal and state funding.

          Primarily, in order to receive the federal and state funds, the NYC Defendants are required

to provide a FAPE to each of these special education students. The other Defendants are also

required to provide a FAPE to their respective special education students. As detailed in the

previous submissions by Plaintiffs, in March 2020, the NYC Defendants unilaterally,

substantively, and materially changed the educational program for each student as outlined in their

respective IEPs. This is a prima facie denial of FAPE. The NYC Defendants submitted a

Declaration by Christina Foti, its Deputy Chief Academic Officer. (See ECF #139). This

declaration admits NYC Defendants did exactly what the Plaintiffs have alleged in unilaterally,

materially, and substantively changing the educational programs of these students. While Ms. Foti

claims NYC DOE created Special Education Remote Learning Plans (“RLP”), she admits these

RLPs did NOT supersede or alter the actual IEPs for each student. Her declaration only provides

generic language about “staff were instructed to reach out to parents of students with disabilities

to obtain their input regarding the RLP for their child.” While she claims RLPs “were completed

for more than 98.2% of students with disabilities,” she provides no details of the process by which

these RLPs were developed nor details of the number of RLPs that were completed without the

approval of the parents. In fact, therapists were instructed to alter the students’ educational

program WITHOUT parental participation. 3             The IDEA includes a number of procedural

safeguards "that guarantee parents both an opportunity for meaningful input into all decisions

affecting their child's education and the right to seek review of any decisions they think




 3
     https://www.uft.org/news/news-stories/teletherapy-guidance-speech-otpts
                                                     4
         Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 5 of 24




inappropriate." Honig v. Doe, 484 U.S. 305, 311-12, 108 S. Ct. 592, 98 L. Ed. 2d 686 (1988).4

Since the NYC Defendants acknowledge these RLPs do not change the status quo of the students’

educational program, these RLPs would only be valid for the limited time the U.S. Supreme Court

has ruled school districts have to reinstate the status quo before they are in violation of the

pendency rights of these students.5

        Ms. Foti’s declaration in Paragraph 9 states NYC DOE has conducted over 98,000 new

IEP meetings since mid-March. However, Ms. Foti does not refute the Plaintiffs’ previous

allegations the NYC Defendants continued to develop IEPs as if in-person instruction was

available and schools were open. In fact, the NYC Defendants created IEPs after March 2020 they

willfully and purposefully knew could not be implemented and therefore they knew they were not

providing a FAPE to these students. (See Exhibit A). These IEPs did not include a provision for

related services to be provided remotely or change the location of the provision of special

education services from a school-based environment to the most restrictive setting possible, i.e.,

at home, in complete isolation from any other student or school-based staff member.

        Ms. Foti’s declaration in Paragraph 11 highlights the unilateral, material, and substantive

change NYC Defendants made to Plaintiffs’ educational program even after Governor Cuomo



 4
   Susquenita Sch. Dist. v. Raelee S., 96 F.3d 78, 82, 83 (3d Cir. 1996). Accordingly, the stay-put provision
 "protect[s] handicapped children and their parents during the review process," by "block[ing] school
 districts from effecting unilateral change in a child's educational program."
 5
   The maximum amount of time a school district can displace a student and change the educational
 program without triggering a violation of 20 U.S.C. § 1415(j) is 10 school days based on Honig v. Doe,
 484 U.S. 305, 325, 325-26 n.8, 98 L. Ed. 2d 686, 108 S. Ct. 592 (1987). However, this unilateral action
 of a suspension by the school district may create a "change in placement," and by the terms of the IDEA,
 a change in placement can only occur with the consent of the parents, or after written notice, and the
 opportunity for a hearing. However, not all suspensions constitute a prohibited "change in placement."
 "Where a student poses an immediate threat to the safety of others, officials may temporarily suspend him
 or her for [**11] up to 10 schooldays." Id. at 325. The Supreme Court adopted the ten-day limit from the
 Office of Civil Rights ("OCR") of the Department of Education, which decided that "a suspension of up
 to 10 school days does not amount to a 'change in placement.'" Id. at 325 n.8. Based on this cut-off, the
 Court found that suspensions of twenty and thirty days' duration were impermissible. Id.
                                                      5
         Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 6 of 24




lifted his restrictions on school buildings. What Ms. Foti fails to deny is the NYC Defendants did

not provide special transportation for these students in order for them to actual receive the in-

person services. As detailed in the Plaintiffs’ Previous Submissions, special transportation is

considered a related service as per IDEA.

       As has been well-documented, the NYC Defendants knew, or should have known by mid-

March, they were not providing a FAPE to its students and thereafter should not have billed or

received any federal or state funds that required NYC Defendants to be providing FAPE. In

addition, the NYC Defendants should not have budgeted or represented to financial institutions,

federal and state agencies and the public-at-large, or continued billing and receiving these federal

and state funds for the new 2020-2021 school year knowing they were not providing FAPE.

       Second, NYC Defendants fraudulently claimed they were providing special education and

related services as outlined in the students’ IEPs and billed and/or reimbursed by the federal

government and New York State for services that were not performed, established fraudulently or

were worthless. The Plaintiffs’ Previous Submissions detailed the process by which NYC

Defendants are required to follow in order to bill federal and state government for School-based

Medicaid claims.

       There are six conditions that must be met for Medicaid to reimburse for IDEA-related

services: 1) The child receiving the service must be enrolled in Medicaid; 2) The services are

medically necessary; 3) The services must be covered in the state Medicaid plan or authorized by

the federal Medicaid statute; 4) The services must be listed in the child's individualized education

program (IEP); 5) The school district or local educational agency (LEA) must be authorized by

the state as a qualified Medicaid provider; and 6) The LEA or school district must follow state

guidance as to how claims are to be submitted for reimbursement. School districts and providers



                                                  6
          Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 7 of 24




are instructed to maintain proper documentation and follow the reporting requirements to avoid

fraud.6

          In New York State, the amount of Medicaid spending in the schools was $273,563,018,

and $136,781,511 of that came from federal funds7 and CMS has increased oversight specifically

in New York State.8 A whistleblower filed a federal lawsuit in 1998 and the federal audit found

the program to be out of compliance with federal guidelines and that New York State school

districts did not maintain adequate documentation to support Medicaid billing. The lawsuit was

settled for $540 million in or about 2009, and a new state plan amendment was approved in April

2010. The biggest difference between the old claiming methodology and the new methodology is

the old methodology was based on a minimum number of services per month while the new

methodology requires the school districts to PROVE a session occurred in order to bill.9 The

School Supportive Health Services Program (SSHSP) and the Preschool Supportive Health

Services Program (PSHSP) were developed jointly by the New York State Education Department

(NYS SED) and the New York State Department of Health (NYS DOH). SSHSP applies to the 5-

21 year old population and PSHSP applies to the preschool 3-4 year population pursuant to §4410

of the Education Law. SSHSP and PSHSP were established to assist school districts and counties

in obtaining Medicaid Reimbursement for certain diagnostic and health support services provided

to students with disabilities.10 SSHSP and PSHSP created a handbook in 2014, to provide specific




 6
   How to Obtain Medicaid Funding for School-Based Services: A Guide for Schools in System of Care Communities:
 http://www.rippleeffects.com/pdfs/MedicaidFunding.pdf
 7
   https://www.cbpp.org/research/health/medicaid-helps-schools-help-children
 8
   https://oig.hhs.gov/oas/reports/region2/20301008.pdf
 9
   https://www.uft.org/files/attachments/medicaid-speech.pdf
 10
    http://www.oms.nysed.gov/medicaid/

                                                       7
         Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 8 of 24




guidelines for LEAs to follow in order to receive Medicaid funding.11 NYC DOE has an entire

department within its bureaucracy to maximize its Medicaid funding.12

          SSHSP provided specific guidance to all service providers about proper and improper

Medicaid billing during the Covid-19 situation in a June 5, 2020, memorandum.                           In the

memorandum SSHSP specifically stated, "There must be live interaction between the therapist and

the student or Medicaid cannot be billed. There is no Medicaid reimbursement for videos, material

packets, activities that are not completed during a live interaction between the therapist and the

student."; "No, text messaging and email contact with students or parents will not be reimbursable

by SSHSP Medicaid."; "No, sending activities for a student to complete will not be reimbursable

by SSHSP Medicaid."; "No, providing consultation to parents is not a reimbursable SSHSP

service."; and "No, asynchronous "store and forward" services are not reimbursable by Medicaid

under the SSHSP."13

          The United Federation of Teachers (“UFT”) is the sole bargaining agent for most of the

non-supervisory educators who work in the New York City public schools. UFT represents

approximately 75,000 teachers, 19,000 classroom paraprofessionals, along with related service

providers, such as occupational therapists, physical therapists and speech therapists.14 Despite the

clear guidance from the New York State Education Department and the New York State Health

Department about providing live, synchronous instruction, UFT advised its members,

"...synchronous instruction is not required at this time."15 (emphasis added)




 11
    http://www.oms.nysed.gov/medicaid/handbook/sshsp_handbook_8_nov_25_14.pdf
 12
    https://infohub.nyced.org/working-with-the-doe/special-education-providers/medicaid#jump-to-heading-21
 13
    http://www.oms.nysed.gov/medicaid/medicaid_alerts/alerts_2020/20_02_Addendum.html
 14
    https://www.uft.org/your-union/about-uft
 15
    https://www.uft.org/your-rights/safety-health/coronavirus/guidance-on-remote-learning

                                                       8
         Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 9 of 24




          The pattern of unilateral decision-making and violation of explicit rules governing the

delivery of related services was most prevalent when NYC Defendants directed all related service

providers to NOT provide ANY in-person, live, services to special education students during the

coronavirus pandemic which was detailed in a memo to all related service providers on March 31,

2020, by Michael van Biema, the Executive Director of NYC DOE Office of Related Services.

(see Complaint Appendix #4).

          While the specific documentation to prove the RICO fraud allegations are not publicly

available, there is considerable publicly available information to demonstrate the NYC Defendants

committed this fraud. 16 The NYC Defendants outlines the summaries of special education

budgeting for the 2018-2019 School Year, including memorandums to the senior leadership within

NYC DOE.17 The NYC Defendants outlines the summaries of special education budgeting for the

2019-2020 School Year where the initial fraud began, including memorandums to the senior

leadership within NYC DOE.18 As can be seen clearly, there was no modification of expected

federal or state funds for the last quarter of the school year, even though the Plaintiffs case clearly

demonstrates the NYC DOE was not entitled to certain federal or state funds. And recently, the

NYC Defendants outlines the budgeting for the current 2020-2021 School Year, for which there

is no reduction, modification or adjustment in federal or state funding relevant to the provision of

special education services.19 In fact, the NYC Defendants breakdown special education students

attending District 75 schools 20 when the schools have only begun partial reopenings since




 16
    https://infohub.nyced.org/reports/financial/financial-data-and-reports
 17
    https://www.nycenet.edu/offices/finance_schools/budget/DSBPO/allocationmemo/fy17_18/am_fy18_osef1.html
 18
    https://www.nycenet.edu/offices/finance_schools/budget/DSBPO/allocationmemo/fy18_19/am_fy19_osef1.htm
 19
    https://www.nycenet.edu/offices/finance_schools/budget/DSBPO/allocationmemo/fy19_20/am_fy20_osef1.htm
 20

 https://www.nycenet.edu/offices/finance_schools/budget/DSBPO/allocationmemo/fy19_20/fy20_docs/fy2020_sa
 m027_t02.xlsx

                                                     9
         Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 10 of 24




September 21, 2020. 21 It is noteworthy, the NYC DOE executive that provided the only

declaration, Ms. Christina Foti, is copied on most of these documents. This is one reason Ms. Foti

could not state under penalty of perjury, the NYC DOE has not billed and received the federal and

state governments for these services.

           Additional discovery, including reviewing the documentation submitted by NYC

Defendants to state and federal departments to secure these funds will be the only additional

evidence needed to prove the RICO fraud.

         Defendant New York State Department of Education is the State Educational Agency

(“SEA”) which exercises general supervision over all programs in the State that provide

educational services to disabled students, and must ensure that all such meet State education

standards. Michael C. ex rel. Stephen C. v. Radnor Tp. School Dist., 202 F.3d 642, 648 (3d Cir.

2000).



2a.      List the alleged wrongdoers, other than the defendants listed above and state the alleged

         misconduct of each wrongdoer.



         The alleged wrongdoers (other than the Defendants listed above and state the alleged

misconduct of each wrongdoer): Superintendents and other school administrators and executives

who have primary fiduciary responsibility for the Defendant School Districts; those within the

Defendants’ Committees of Special Education who have primary responsibility for provision of

providing FAPE to special education students, school boards and governing bodies who have

oversight responsibilities, school employees and contract workers who have professional and legal


 21
     https://gothamist.com/news/most-in-person-classes-delayed-again-as-nyc-switches-to-staggered-reopening-of-
 schools

                                                      10
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 11 of 24




obligations to provide FAPE. State Education Department Directors and others within the state

agency(ies), responsible for the oversight and enforcement of federal and state regulations and

laws. National and local unions of these school-based or state education-based staffing, who either

directly or indirectly encouraged the denial of FAPE to these students.



3.     List the alleged victims and state how each victim was allegedly injured.



       The NYC victims are the Plaintiffs specified in the Appendix A of the Complaint (ECF #1)

who are parents and/or natural guardians (“Plaintiff-Parent”) who reside in New York City as well

as all others similarly situated, (“Class Members”, see Complaint, Appendix A, ECF #1). The

NYC Defendants had specifically asked for detailed information about these NYC victims and was

provided such information (see ECF #106), therefore, NYC Defendants had all relevant

educational documentation and records available to them prior to their Memo of Law and Reply

Memo of Law.

       As was preciously detailed in the RICO Case Statement, the NYC victims and all Plaintiffs

suffered an injury in fact by the discrimination of the Defendants through the Americans with

Disabilities Act, the violation of procedural rights and safeguards created by IDEA, and the failure

of the Defendants to provide the services the Plaintiff-Students were entitled to receive as outlined

in their IEPs. This is most egregious to these students, since the state and federal government only

allow for the one-time reimbursement of these services. Therefore, unless the Plaintiffs are

successful in this matter, they will not be entitled to a “make-up” session for a session NYC

Defendants already got paid. The violation of the pendency rights, which was intended as an




                                                 11
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 12 of 24




automatic injunction, has also harmed the Plaintiff-Students as well as the “added risk” detailed in

the RICO Case Statement.

       The specific services the NYC victims did not receive, whereas the NYC Defendants billed

and received federal and state funds for the provision of these services are outlined in Exhibit A .

       As was detailed in the Plaintiffs Previous Submissions, the federal and respective states

were also victims of this RICO fraud.



4.     Describe in detail the pattern of racketeering activity or collection of unlawful debts alleged

       for each RICO claim.

       List the alleged predicate acts and the specific statutes that were allegedly violated:

       18 U.S.C. § 1341. Frauds and swindles (mail fraud),

       18 U.S.C. § 1343. Fraud by wire, radio, or television (wire fraud),

       18 U.S.C. § 2314 (fraudulent transfer of money),

       18 U.S.C. § 2315 (fraudulent receipt of money) and

       18 U.S.C. § 1344.Bank fraud (financial institution fraud)



18 U.S.C. § 1341. Frauds and Swindles (mail fraud)

As described in detail above, NYC Defendants, as well as other wrongdoers, having devised or

intending to devise a scheme or artifice to defraud, and for obtaining money by means of false or

fraudulent pretenses, representations, or promises, placed in post offices or in authorized

repositories matter and things to be sent or delivered by the Postal Service, caused matter and

things to be delivered by private or commercial interstate carrier, and received matter and things

from the Postal Service or and private or commercial interstate carriers, including but not limited



                                                 12
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 13 of 24




to fraudulent invoices, correspondence, payments, and false written materials in furtherance of its

fraudulent racketeering activities as detailed throughout the RICO Case Statement as well as above

and the attached Exhibits.

DATES OF THIS PREDICATE ACT RANGE: From March 2020 through present.

SPECIAL NOTE: If the violation occurs in relation to, or involving any benefit authorized,

transported, transmitted, transferred, disbursed, or paid in connection with, a presidentially

declared major disaster or emergency (as those terms are defined in section 102 of the Robert T.

Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. §5122)), or affects a financial

institution, such person shall be fined not more than $1,000,000 or imprisoned not more than 30

years, or both.

CRIMINAL PROSECUTION: As of this filing, there has been no criminal prosecution for the

violation of these predicate acts.



18 U.S.C. § 1343. Fraud by wire, radio, or television (wire fraud)

As described in detail above, NYC Defendants, as well as other wrongdoers, having devised or

intending to devise a scheme or artifice to defraud, and for obtaining money by means of false or

fraudulent pretenses, representations, or promises, transmitted or caused to be transmitted or

received by wire in interstate commerce, things which include but are not limited to fraudulent

emails, invoices, correspondence, payments, and false written materials in furtherance of its

fraudulent racketeering activities as detailed throughout the RICO Case Statement as well as above

and the attached Exhibits.

DATES OF THIS PREDICATE ACT RANGE: From March 2020 through present.




                                                13
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 14 of 24




SPECIAL NOTE: If the violation occurs in relation to, or involving any benefit authorized,

transported, transmitted, transferred, disbursed, or paid in connection with, a presidentially

declared major disaster or emergency (as those terms are defined in section 102 of the Robert T.

Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. §5122)), or affects a financial

institution, such person shall be fined not more than $1,000,000 or imprisoned not more than 30

years, or both.

CRIMINAL PROSECUTION: As of this filing, there has been no criminal prosecution for the

violation of these predicate acts.



18 U.S.C. § 2314 (fraudulent transfer of money)

As described in detail above, NYC Defendants, as well as other wrongdoers, transported,

transmitted or transferred through interstate commerce goods, wares, merchandise, securities or

money worth more than $5,000, knowing that it had been stolen, converted or taken by fraud. The

Defendants did not need to participate in the underlying scheme to defraud; the Defendant simply

needed to cause the transport or transfer of the funds, goods or securities, knowing that they were

procured by fraud. 22 These predicate acts relate to the racketeering activities as detailed

throughout the RICO Case Statement as well as above and the attached Exhibits.

DATES OF THIS PREDICATE ACT RANGE: From March 2020 through present.

CRIMINAL PROSECUTION: As of this filing, there has been no criminal prosecution for the

violation of these predicate acts.




  See, e.g., United States v. Quintanilla, 2 F.3d 1469, 1474 (7th Cir. 1993); United States v.
 22

 Schwab, 88 F. Supp. 2d 1275, 1280 (D. Wyo. 2000).
                                                14
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 15 of 24




18 U.S.C. § 2315 (fraudulent receipt of money)

As described in detail above, NYC Defendants, as well as other wrongdoers, received through

interstate commerce goods, wares, merchandise, securities or money worth more than $5,000,

knowing that it had been stolen, converted or taken by fraud. The Defendants did not need to

participate in the underlying scheme to defraud; the Defendant simply needed to know they were

procured by fraud. These predicate acts relate to the racketeering activities as detailed throughout

the RICO Case Statement as well as above and the attached Exhibits.

DATES OF THIS PREDICATE ACT RANGE: From March 2020 through present.

CRIMINAL PROSECUTION: As of this filing, there has been no criminal prosecution for the

violation of these predicate acts.



18 U.S.C. § 1344. Bank fraud (financial institution fraud)

As described in detail above, NYC Defendants, as well as other wrongdoers, knowingly executed,

or attempted to execute, a scheme or artifice to defraud a financial institution; or to obtain any of

the moneys, funds, credits, assets, securities, or other property owned by, or under the custody or

control of, a financial institution, by means of false or fraudulent pretenses, representations, or

promises. These predicate acts relate to the racketeering activities as detailed throughout the RICO

Case Statement as well as above and the attached Exhibits.

CRIMINAL PROSECUTION: As of this filing, there has been no criminal prosecution for the

violation of these predicate acts.




                                                 15
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 16 of 24




5.     Describe the RICO Enterprise

       The enterprise (“Enterprise”) to defraud the federal government and their respective States,

as well as Plaintiffs and Class Members, consists of three different levels consisting of Defendants,

other wrongdoers, passive instruments, and victims. At the local School District level, specifically

NYC Defendants, budget, financing, reimbursements and development of IEPs involve

Superintendents and other school administrators and executives, school boards and governing

bodies, school employees, contractors and community members, some of whom are employees or

agents of Defendant School Districts. At the state level, the governor, state legislators, Defendant

State Education Department, state Medicaid office as well as other administrators, employees, and

contractors of these respective offices, are involved for their role in setting and managing state

funding and state policy, including state equalization formulas as well as oversight and

enforcement of these policies. At the national level, the Federal Education Department, the Federal

Health and Human Service Department through Centers for Medicaid and Medicare, the Federal

Justice Department and members of Congress are involved for their work around education and

Medicaid funding, federal policy and oversight and enforcement of federal rules, regulations and

laws. In addition, national and local unions representing many of the employees listed above, either

directly or indirectly contributed to this Enterprise. This Enterprise also consists of financial

institutions as described above who are also victims of the Defendants’ racketeering activities.



6.     Describe the alleged relationship between the activities of the enterprise and how the

       pattern of racketeering activity differs from the usual and daily activities of the enterprise,

       if at all.




                                                 16
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 17 of 24




       Notably, the racketeering activity blended into the usual and daily activities of the

Enterprise and the Defendants used the presidentially declared major emergency as a pretense to

commit this fraudulent scheme.



7.     Describe the effect of the activities of the enterprise on interstate or foreign commerce.

       Further, the Defendants and others within the Enterprise in this action have conducted the

racketeering activities and other business activities relevant to this action through interstate

communications and financial transactions. Defendants operates with financial transactions across

various state jurisdictions within the United States. Defendants’ business and racketeering

activities (involving mail and wire transactions, payment of wages and other interstate financial

transactions within the United States) affect interstate commerce.



8.     18 U.S.C. § 1962(a)

       As detailed above along with attached Exhibits, NYC Defendants used the income from

the racketeering activity to the detriment to the Plaintiffs, Class Members, federal government and

New York State.

9.     18 U.S.C. § 1962(b)

       Not applicable.

10.    18 U.S.C. § 1962(c)

       None of the NYC Defendants were, at any relevant time, employed by the Enterprise. All

NYC Defendants are associated with the Enterprise. The liable Defendant “persons” are separate

and distinct entities from the Enterprise alleged above.




                                                 17
         Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 18 of 24




11.     18 U.S.C. § 1962(d)

        As described above and as previously described in the Plaintiffs Previous Submissions, the

NYC Defendants’ misconduct involves fraud against the federal government, New York State, the

Plaintiffs and Class Members. First, the NYC Defendants fraudulently created Individualized

Education Programs (“IEPs”) for special education students knowing they could not implement

these IEPs, thereby knowingly denying each student a FAPE. Second, the NYC Defendants

fraudulently claimed they were providing special education and related services as outlined in the

students’ IEPs and billed and/or were reimbursed by the federal government and New York State

for services that were not performed, established fraudulently or were worthless.



12.     Describe the alleged injury to business or property.

        As detailed above, Plaintiffs and Class Members have suffered significant injuries to their

business and/or property as a result of NYC Defendants’ racketeering activities including loss of

services, lost and unpaid wages, out-of-pocket expenses, and lost work and professional

opportunities. In Burlington School Committee v. Mass. Dept. of Educ., supra, the Supreme Court

held that a student who fails to receive appropriate services at any time in which he is entitle to

them may be awarded compensation in the form of additional services “compensatory education”

at a later time. As a result of the gross violations committed by the NYC Defendants, Plaintiff-

Parents and Class Members from New York City seek compensatory damages from the NYC

Defendants. Compensatory education is an award of educational services designed to remedy a

deprivation in the child’s education. Doe v. E. Lyme Bd. Of Educ., 790 F.3d 440, 445 (2d Cir.

2015). An award of compensatory education serves to correct a violation of the IDEA that resulted

in the child’s regression. Regression refers to the failure to maintain an acquired skill in an



                                                 18
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 19 of 24




identified goal area of concern as a result of an interruption of special education instruction or

support services. In Sabatini v. Corning-Painted Post Area Sch. Dist., 190 F. Supp. 2d 509 the

Court granted a preliminary injunction directing a school district to pay compensatory education

in the form of reimbursement for college tuition.

       Plaintiffs and Class Members from New York City seek a minimum award of

compensatory education for all of the services as outlined in the Plaintiff-Students’ IEP that the

NYC Defendants failed to provide since March 2020. However, based upon the results of the

independent evaluations, additional services may be required. For example, a Plaintiff-Student and

respective Class Members may need more than simply the services missed, but may need an

additional year of eligibility beyond 21 years of age. In Barnett v. Memphis City Schs, 113 Fed.

Appx. 124, the court held the student was entitled to compensatory education past the age of 21.

For any Plaintiff-Student who has turned 21 or graduated since the start of the new school year

and may no longer be eligible to receive special education services, the courts across various

circuits have upheld the proposition that compensatory education is a proper relief to remedy past

violations of FAPE who are no longer enrolled in public school or have graduated. See Pihl v.

Massachusetts Dept. of Educ., 9 F.3d 184, 189 (1st Cir. 1993); M.C. v. Cent. Reg'l Sch. Dist., 81

F.3d 389, 395 (3d Cir. 1996); Hall v. Knott County Bd. of Educ., 941 F.2d 402, 407 (6th Cir. 1991);

Bd. of Educ. of Oak Park v. Ill. State Bd. of Educ., 79 F.3d 654, 660 (7th Cir. 1996); Miener v.

Missouri, 800 F.2d 749, 753 (8th Cir. 1986).



13.    Describe the direct casual relationship between the alleged injury and the violation of the

       RICO statute.




                                                19
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 20 of 24




        All NYC Defendants’ acts of mail, wire and financial fraud effectuated the loss of services,

lost and unpaid wages, out-of-pocket expenses and lost work and professional opportunities. The

traceability requirement for Article III standing requires the plaintiff "’demonstrate a causal nexus

between the defendant's conduct and the injury.’" Rothstein v. UBS AG, 708 F.3d 82, 4091 (2d Cir.

2013) (quoting Heldman, 962 F.2d at 156). A causal nexus is "most easily shown" by a direct

relationship between the plaintiff and defendant, but indirectness is not fatal; indeed, the standard

is less than the concept of proximate causation. Id. at 91. "The fact that there is an intervening

cause of the plaintiff's injury may foreclose a finding of proximate cause but is not necessarily a

basis for finding that the injury is not 'fairly traceable' to the acts of the defendant." Id. at 92.

        Defendant SCHOOL DISTRICTS IN THE UNITED STATES (See Appendix B of

Complaint ECF # 1) are the official bodies charged with the responsibility of developing and

enforcing policies with respect to the administration and operation of the public schools in their

respective geographic areas, including programs and services for students with disabilities, as

defined as the “local educational agency” (“LEA”) in 20 U.S.C. § 1401(19) and 34 C.F.R. §

300.28. Upon information and belief, all States and Territories of the United States are the recipient

of funding under the IDEA, 20 U.S.C. § 1400-1487, and as such, have the responsibility to

“establish and maintain procedures . . . to ensure that children with disabilities and their parents

are guaranteed procedural safeguards with respect to the provision of free appropriate education.”

20 U.S.C. § 1415(a). Defendant STATE DEPARTMENTS OF EDUCATION IN THE UNITED

STATES (See Appendix C of Complaint ECF # 1) are the State Educational Agencies (“SEA”)

which exercise general supervision over all programs in the State that provide educational services

to disabled students, and must ensure that all such meet State education standards. Michael C. ex

rel. Stephen C. v. Radnor Tp. School Dist., 202 F.3d 642, 648 (3d Cir. 2000).



                                                    20
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 21 of 24




14.    Provide any additional information that you feel would be helpful to the Court in trying the

       RICO claim.

       The Supreme Court clarified the difference between the availability of a private right of

action with the availability of various remedies. "Although we examine the text and history of a

statute to determine whether Congress intended to create a right of action, we presume the

availability of all appropriate remedies unless Congress has expressly indicated otherwise."

Franklin v. Gwinnett County Pub. Sch., 503 U.S. 60, 66, 112 S. Ct. 1028 (1992) (citation omitted)

(monetary damages available as remedy in action to enforce Title IX). The Court went on to

announce the "general rule" that "absent clear direction to the contrary by Congress, the federal

courts have the power to award any appropriate relief in a cognizable cause of action brought

pursuant to a federal statute." Id. 503 U.S. at 70-71.

          The Second Circuit in Polera v. Bd. of Educ., 288 F.3d 478, 491 (2d Cir. 2002), has

reaffirmed, “We have held that monetary damages are available in claims brought pursuant to 42

U.S.C. § 1983 for denial of access to administrative remedies under the IDEA's predecessor statute,

the EHA. Quackenbush v. Johnson City Sch. Dist., 716 F.2d 141, 148 (2d Cir. 1983), cert. denied,

465 U.S. 1071, 79 L. Ed. 2d 750, 104 S. Ct. 1426 (1984). District courts in this Circuit have

followed Quackenbush, holding that damages are available on claims brought under Section 1983

for violations of the IDEA. See, e.g., M.H. v. Bristol Bd. of Educ., 169 F. Supp. 2d 21, 29-30 (D.

Conn. 2001); R.B. v. Bd. of Educ. of the City of New York, 99 F. Supp. 2d 411, 418 (S.D.N.Y.

2000); Cappillino v. Hyde Park Cent. Sch. Dist., 40 F. Supp. 2d 513, 515-16 (S.D.N.Y. 1999).”

          Other Circuits have approved § 1983 actions to enforce IDEA rights. See Angela L. v.

Pasadena Independent Sch. Dist., 918 F.2d 1188, 1193 n.3 (5th Cir. 1990) (§ 1983 and § 504



                                                  21
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 22 of 24




"permit parents to obtain relief which otherwise is unavailable from the EHA"); Digre v. Roseville

Sch. Independent Dist., 841 F.2d 245, 250 (8th Cir. 1988) (injunctive relief); Mrs. W. v. Tirozzi,

832 F.2d 748, 753 (2d Cir. 1987) (declaratory and injunctive relief); Jackson v. Franklin County

Sch. Bd., 806 F.2d 623, 631-32 (5th Cir. 1986) (compensatory damages or remedial education).

See also Hunt v. Bartman, 873 F. Supp. 229, 245 (W.D.Mo. 1994) (injunctive relief).

          The Eighth Circuit has concluded that "money damages are available under §504."

Rodgers v. Magnet Cove Public Schools, 34 F.3d 642, 645 (8th Cir. 1994). See also Lue v. Moore,

43 F.3d 1203, 1205 (8th Cir. 1994) (same). The Eighth Circuit reasoned that the Rehabilitation

Act incorporates the remedies of Title VI of the Civil Rights Act of 1964, Title IX is also modeled

after Title VI, and thus "the Court's holding on Title IX in Franklin applies equally to Title VI and

Section 504 cases." Rodgers, 34 F.3d at 644. See 29 U.S.C. § 794(a)(2). The Ninth Circuit has

concluded compensatory damages are available under the Rehabilitation Act using the deliberate

indifference standard applying to show discriminatory intent, see Ferguson v. City of Phoenix, 157

F.3d 668, 674 (9th Cir. 1998); Lovell v. Chandler, 303 F.3d 1039, 1056 (9th Cir. 2002).

          The Third Circuit in W.B. v. Matula, 67 F.3d 484 (3d Cir. 1995), examined monetary

damages solely through IDEA and concluded, “even were we to limit our focus to IDEA itself, we

discern nothing in the text or history suggesting that relief under IDEA is limited in any way, and

certainly no "clear direction" sufficient to rebut the presumption that all relief is available. The

expansive language of § 1415(f), which was enacted in the shadow of Smith and tracks the broad

grant of remedial power allowed a district court reviewing a direct IDEA appeal, see 20 U.S.C. §

1415(e)(2), contains no restrictions on forms of relief. Nor does the legislative history of § 1415(f)

suggest a congressional intent that damages be unavailable. In fact, Congress expressly

contemplated that the courts would fashion remedies not specifically enumerated in IDEA. See



                                                  22
        Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 23 of 24




House Report at 7 (excusing § 1415(f) exhaustion requirement where "the hearing officer lacks

the authority to grant the relief sought").” While not recommending monetary damages in W.B.,

the Court concluded, “However, we do not preclude the awarding of monetary damages and leave

to the district court in the first instance the task of fashioning appropriate relief.”

          The Fifth Circuit, in Salley v. St. Tammany Parish School Board, 57 F.3d 458 (5th Cir.

1995), affirmed a damages award for a procedural violation of the IDEA, but the damages were

merely nominal because it concluded the “violations did not affect Salleys’ decisions regarding

the education of Danielle.” The clear indication is if the procedural violations had impacted the

student’s education, then the award would have been greater than nominal. In Stellato v. Bd. of

Educ. of the Ellenville Cent. Sch. Dist., 842 F. Supp. 1512, 1516-17 (N.D.N.Y. 1994), the court

identified the two "exceptional circumstances" whereby damages are available solely under the

IDEA: where there is a danger to the physical health of the child or where the school district acts

in bad faith. Both exceptions are present herein.

          As the Supreme Court stated in Honig v. Doe, 484 U.S. 305, 108 S. Ct. 592 (1988), the

court has the equitable power to order a change in placement upon a sufficient showing. id. at 327-

28 (interpreting the "stay put" provision of the EHA – former name of the IDEA). In the instant

matter, the Plaintiff-Parents are seeking compensatory damages due to the deliberate indifference,

intentional and willful actions of the Defendants. Plaintiff-Parents were required to fill in and

compensate for the failure of their school district (LEA) and either lost income, incurred out-of-

pocket expenses, and/or experienced loss of employment.

          Defendants discriminated against Plaintiff-Students and respective Class Members, who

are qualified individuals under the ADA, by prohibiting the provision of in-person academic and

related services the opportunity to participate or benefit from such services. “Remote learning” is



                                                    23
           Case 1:20-cv-05878-CM Document 194 Filed 10/29/20 Page 24 of 24




not “equal” to the “aid, benefit or service” nor is it as effective as in-person services that were

provided to other special education students.23

             As a result of the deliberate indifference, intentional and willful violations committed by

the Defendants, Plaintiff-Parents respectfully request both compensatory damages and punitive

damages.

           Even prior to the Covid-19 pandemic more than half of Defendant-State Education

Departments 24 and many Defendant-School Districts were already in violation of IDEA. NYC

Defendants has repeatedly been in violation of federal law with “systemic failures” as documented

in its annual state review.25

                                              CONCLUSION

           For all of the foregoing reasons, and inasmuch as the NYC Defendants never denied the

substantive allegations of and predicate acts of civil RICO violations, it is respectfully submitted

that the Plaintiffs sufficiently allege viable claims of civil RICO violations.



           Dated: New York, New York
                  October 29, 2020
                                                               /S: Peter G. Albert/
                                                               Peter G. Albert, Esq.
                                                               Brain Injury Rights Group, Ltd.
                                                               Attorneys for Plaintiffs
                                                               300 East 95th Street – Suite 130
                                                               New York, New York 10128
                                                               (646) 850-5035




 23
      Title II of the American with Disabilities Act ("ADA"), 42 U.S. Code § 12182
 24
        https://www.usatoday.com/story/opinion/voices/2020/08/08/disability-rights-states-fail-obligation-
 special-needs-students/3318292001/
 25
    https://ny.chalkbeat.org/2019/7/9/21108488/nyc-vows-to-address-special-education-failures-detailed-
 in-state-review-but-will-their-reforms-go-fa
                                                          24
